Exhibit 10.2

 

[g267411ki01i001.jpg]

 

Employment Agreement for Robert H. Steinfeld

 

As Amended and Restated as of January 1, 2005

 

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

Employment Agreement for Robert H. Steinfeld

 

As Amended and Restated as of January 1, 2005

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between IMS HEALTH
INCORPORATED, a Delaware corporation (the “Company”), and Robert H. Steinfeld
(“Executive”), which was first effective as of November 14, 2000 (the “Effective
Date”), and thereafter amended and restated effective as of February 11, 2003
and amended effective as of January 1, 2005 is hereby amended and restated in
its entirety effective as of January 1, 2005.

 

WITNESSETH

 

WHEREAS, Executive has served the Company and its predecessors in executive
capacities since February 24, 1997;

 

WHEREAS, the Company desires to continue to employ Executive as Senior Vice
President and General Counsel of the Company, and Executive desires to continue
such employment on the terms and conditions herein set forth; and

 

WHEREAS, the Company and Executive desire to amend and restate the Agreement in
its entirety to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the Treasury Regulations
thereunder (the “Regulations”) and in certain other respects effective as of
January 1, 2005.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 

1.             Employment.

 

The Company hereby agrees to employ Executive as its Senior Vice President and
General Counsel (with the principal executive duties set forth below in
Section 3), and Executive hereby agrees to accept such employment and serve in
such capacities, during the Term as defined in Section 2 (subject to
Section 7(c) and 7(e)) and upon the terms and conditions set forth in this
Agreement.

 

2.             Term.

 

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on December 31, 2002 and
any period of extension thereof in accordance with this Section 2, except that
the Term will end at a date, prior to the end of such period or extension
thereof, specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended automatically
without further action by either party by one additional year (added to the end
of the Term) first on December 31, 2002 (extending the Term to December 31,
2003) and on each succeeding December 31 thereafter, unless either party shall
have served written notice in accordance with Section 12(d) upon the other party
on or before the June 30 preceding a December 31 extension date electing not to
extend the Term further as of that December 31 extension date, in which case
employment shall terminate on that December 31 and the Term shall end at that
date, subject to earlier termination of employment and earlier termination of
the Term in accordance with Section 6 or 7. The foregoing notwithstanding, in
the event there occurs a Potential Change in Control during the period of 180
days prior to the December 31 on which the Term will terminate as a result of
notice given by the Executive or the Company hereunder, the Term shall be
extended automatically at that December 31 until

 

1

--------------------------------------------------------------------------------


 

the day after the earlier of (a) the date the Change in Control is consummated;
or (b) the date the Change in Control contemplated by such Potential Change in
Control is fully and finally abandoned. Any termination by the Company of
Executive’s employment without Cause (as defined in Section 8(a)) or any
termination by Executive of his employment for Good Reason (as defined in
Section 8(e)(i) through (viii)) following the occurrence of such Potential
Change in Control but prior to the Change in Control contemplated by such
Potential Change in Control shall be deemed a termination by the Company without
Cause within two years after a Change in Control as set forth in
Section 7(e) and a termination by Executive for Good Reason within two years
after a Change in Control as set forth in Section 7(f), respectively, upon the
occurrence of the Change in Control contemplated by such Potential Change in
Control and the compensation and benefits payable pursuant to Sections 7(e) or
7(f), as the case may be, shall be paid as provided therein as though
Executive’s date of termination had occurred immediately following such Change
in Control; provided, however, that the provisions of Sections 7(c) or 7(d),
respectively, shall continue to apply in the interim and there shall be no
duplication of any compensation or benefits theretofore paid or to be paid to
Executive pursuant to Sections 7(c) or 7(d).

 

3.             Offices and Duties.

 

The provisions of this Section 3 will apply during the Term, except as otherwise
provided in Section 7(c) or 7(e):

 

(a)           Generally.  Executive shall serve as the Senior Vice President and
General Counsel of the Company.  Executive shall have and perform such duties,
responsibilities, and authorities as are customary for the general counsel of a
publicly held corporation of the size, type, and nature of the Company as they
may exist from time to time.  In addition, Executive shall have and perform such
additional duties, responsibilities, and authorities as may be from time to time
assigned by the Chief Executive Officer based on his assessment of the business
needs of the Company, and the Company reserves the right to change or modify
these assignments and any positions and titles associated therewith.  Executive
shall devote his full business time and attention, and his best efforts,
abilities, experience, and talent, to the positions of Senior Vice President and
General Counsel and other assignments hereunder, and for the business of the
Company, without commitment to other business endeavors, except that Executive
(i) may make personal investments which are not in conflict with his duties to
the Company and manage personal and family financial and legal affairs, (ii) may
undertake public speaking engagements, and (iii) may serve as a director of (or
similar position with) any other business or an educational, charitable,
community, civic, religious, or similar type of organization with the approval
of the Chief Executive Officer, so long as such activities (i.e., those listed
in clauses (i) through (iii)) do not preclude or render unlawful Executive’s
employment or service to the Company or otherwise materially inhibit the
performance of Executive’s duties under this Agreement or materially impair the
business of the Company or its subsidiaries.

 

(b)           Place of Employment.  Executive’s principal place of employment
shall be at the Corporate Offices of the Company which shall be in Fairfield
County, Connecticut.

 

4.             Salary and Annual Incentive Compensation.

 

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term the compensation set
forth in this Section 4.

 

(a)           Base Salary. The Company will pay to Executive during the Term a
base salary, the annual rate of which shall be $275,000, payable in cash in
substantially equal semi-monthly installments commencing at the beginning of the
Term, and otherwise in accordance with the Company’s usual payroll practices
with respect to senior executives (except to the extent deferred under
Section 5(d)). Executive’s annual base salary shall be reviewed by the Human
Resources Committee (the Compensation and Benefits Committee before January 1,
2007) (the “Committee”) of the Board of Directors (the “Board”) at least once in
each calendar year, and may be increased above, but may not be reduced below,
the then-current rate of such base salary. For purposes of this Agreement, “Base
Salary” means Executive’s then-current base salary.

 

2

--------------------------------------------------------------------------------


 

(b)           Annual Incentive Compensation. The Company will pay to Executive
during the Term annual incentive compensation which shall offer to Executive an
opportunity to earn additional compensation based upon performance in amounts
determined by the Committee in accordance with the applicable plan and
consistent with past practices of the Company; provided, however, that the
annual incentive opportunity during the Term shall be not less than the greater
of 51% of Base Salary or the annual target incentive opportunity for the prior
year for achievement of target level performance, with the nature of the
performance and the levels of performance triggering payments of such annual
target incentive compensation for each year to be established and communicated
to Executive during the first quarter of such year by the Committee; provided,
further, that annual incentive payable for performance in 2000 shall be based on
the amount of salary actually paid during the year.  In addition, the Committee
(or the Board) may determine, in its discretion, to increase the Executive’s
annual target incentive opportunity or provide an additional annual incentive
opportunity, in excess of the annual target incentive opportunity, payable for
performance in excess of or in addition to the performance required for payment
of the annual target incentive amount. Any annual incentive compensation payable
to Executive shall be paid in accordance with the applicable plan (except to the
extent deferred under Section 5(d)).

 

5.             Long-Term Compensation, Including Stock Options, Benefits,
Deferred Compensation, and Expense Reimbursement

 

(a)           Executive Compensation Plans.  Executive shall be entitled during
the Term to participate, without discrimination or duplication, in executive
compensation plans and programs intended for general participation by senior
executives of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time, subject to the eligibility and other
requirements of such plans and programs, including without limitation any stock
option plans, plans under which restricted stock/restricted stock units,
performance-based restricted stock/restricted stock units (“PERS”) or
performance-accelerated restricted stock/restricted stock units (“PARS”) may be
awarded, other annual and long-term cash and/or equity incentive plans, and
deferred compensation plans; provided, however, that Executive’s participation
in such plans and programs, in the aggregate, shall provide him with
compensation and incentive award opportunities substantially no less favorable
than those provided by the Company to Executive under such plans and programs as
in effect on February 11, 2003.  The Company makes no commitment under this
Section 5(a) to provide participation opportunities to Executive in all plans
and programs or at levels equal to (or otherwise comparable to) the
participation opportunity of any other executive.  The foregoing
notwithstanding, Executive shall be entitled to participate in the PERS program
based on annual performance commencing with the 2001 performance year, and will
not be granted PERS with respect to the 2000 performance year.

 

(b)           Employee and Executive Benefit Plans.  Executive shall be entitled
during the Term to participate, without discrimination or duplication, in
employee and executive benefit plans and programs of the Company, as presently
in effect or as they may be modified or added to by the Company from time to
time, subject to the eligibility and other requirements of such plans and
programs, including without limitation plans providing pensions, supplemental
pensions, supplemental and other retirement benefits, medical insurance, life
insurance, disability insurance, and accidental death or dismemberment
insurance, as well as savings, profit-sharing, and stock ownership plans;
provided, however, that Executive’s participation in such benefit plans and
programs, in the aggregate, shall provide Executive with benefits and
compensation substantially no less favorable than those provided by the Company
to Executive under such plans and programs as in effect on February 11, 2003. 
The Company makes no commitment under this Section 5(b) to provide participation
opportunities to Executive in all benefit plans and programs or at levels equal
to (or otherwise comparable to) the participation opportunity of any other
executive.  The foregoing notwithstanding, Executive shall be eligible to
participate or receive compensation and benefits under the Company’s Employee
Protection Plan and his Change-in-Control Agreement, provided that any
compensation and benefits to Executive under the Employee Protection Plan and
the Change-in-Control Agreement shall be payable only if and to the extent that
such benefits would exceed the corresponding benefits payable under this
Agreement.

 

3

--------------------------------------------------------------------------------


 

In furtherance of and not in limitation of the foregoing, during the Term:

 

(i)            Executive will participate as Senior Vice President and General
Counsel in all executive and employee vacation and time-off programs;

 

(ii)           The Company will provide Executive with coverage as Senior Vice
President and General Counsel with respect to long-term disability insurance and
benefits substantially no less favorable (including any required contributions
by Executive) than such insurance and benefits in effect on February 11, 2003;

 

(iii)          Executive will be covered by Company-paid group and individual
term life insurance providing a death benefit no less than the death benefit
provided under Company-paid insurance in effect on February 11, 2003; provided,
however, that, with the consent of Executive, such insurance may be combined
with a supplementary retirement funding vehicle; and

 

(iv)          Executive will be entitled to benefits under the IMS Health
Incorporated Executive Pension Plan (“EXPP”), with the effective date of
Executive’s participation therein to be February 11, 2003.  Notwithstanding
anything to the contrary in this Agreement or the EXPP, Executive’s years of
service with the Company (and its predecessor Cognizant Corporation) prior to
the date that his participation in the EXPP commenced shall be included as
Service for purposes of participation, vesting and accrual of benefits under the
EXPP subject to the special rules contained in this Section 5(b)(iv).  For the
period from February 11, 2003 through January 31, 2006, Executive shall be
deemed a participant in both the EXPP and the IMS Health Incorporated U.S.
Executive Retirement Plan (the “USERP”), with Service apportioned between the
two Plans; for this purpose, Executive shall be credited with additional Service
for purposes of the EXPP (the “Additional Service Credits”), including without
limitation, Sections 3.1(b)(i) and 3.2(b)(i) of the EXPP, with a corresponding
reduction in Service for purposes of Sections 3.1(b)(i) and 3.2(b)(i) of the
USERP, as follows:

 

Date

 

Years of Service
Under USERP

 

Years of Service
Under EXPP

 

Total Years
of Service

 

 

 

 

 

 

 

 

 

Feb. 11, 2003

 

6.0833

 

0

 

6.0833

 

Jan. 31, 2004

 

4

 

3

 

7

 

Jan. 31, 2005

 

2

 

6

 

8

 

Jan. 31, 2006

 

0

 

9

 

9

 

 

From and after January 31, 2006, such Additional Service Credits shall remain
credited under the EXPP, and Executive’s benefits shall be determined solely
under the EXPP, with Executive’s further Service accruing in accordance with the
terms of the EXPP.  The provisions governing the accrual of Service under the
EXPP set forth herein shall take precedence over any inconsistent provision of
the EXPP, including without limitation Section 1.34(e) of the EXPP (providing
phased-in credit for pre-participation Service).  Years of Service credited in
accordance with the above table shall be determined in accordance with the
rules generally applicable to crediting Service under the EXPP, including the
rules which provide that Service shall be computed in 1/12ths of a year, with a
full month being granted for each completed or partial calendar month.  The
foregoing notwithstanding, in the event that Executive shall become eligible for
Retirement Benefits or Deferred Vested Benefits under the USERP and/or the EXPP,
the aggregate benefit payable to Executive under the USERP and/or the EXPP shall
not be less than the Retirement Benefit or Deferred Vested Benefit, as the case
may be, that would have been payable to Executive under the USERP had Executive
continued to participate in the USERP from February 11, 2003 until the date of
his retirement or

 

4

--------------------------------------------------------------------------------


 

termination of employment.  Moreover, in the event that Executive’s Surviving
Spouse shall become eligible for death benefits under the USERP and/or the EXPP
prior to the commencement of benefit payments to Executive, the Surviving
Spouse’s Benefit shall not be less than the Surviving Spouse’s Benefit that
would have been payable under the USERP had Executive continued to participate
in the USERP from February 11, 2003 until the date of Executive’s death. 
Furthermore, for purposes of calculating Retirement Benefits, Deferred Vested
Benefits or Surviving Spouse’s Benefits payable under the USERP and/or the EXPP,
Executive’s Average Final Compensation shall not be less than $465,000. 
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the EXPP (or if applicable, the USERP).

 

Any provision to the contrary contained in this Agreement notwithstanding,
unless Executive is terminated by the Company for “Cause” (as defined in
Section 8(a)), the following benefits shall be made available to Executive after
the Term:

 

If Executive is eligible upon termination of employment for retiree coverage
under the Company’s Health Plan (the “Health Plan”), Executive shall receive
cash payments equal on an after-tax basis to the cost for retiree coverage under
the Health Plan for Executive, his spouse and eligible dependents, with such
payments to be made by the Company to Executive on a monthly basis for so long
as he shall be eligible for retiree coverage under the Health Plan and in
accordance with Section 7(g) of this Agreement. If or when Executive is not
eligible for retiree coverage under the Health Plan (and eligibility for COBRA
continuation coverage only shall not be considered eligibility for retiree
coverage under the Health Plan under this Agreement), Executive shall instead
receive cash payments equal on an after-tax basis to the value of the retiree
coverage that Executive would have received under the Health Plan had Executive,
his spouse and eligible dependents qualified for full retiree coverage under the
Health Plan, with such payments to be made by the Company to Executive on a
monthly basis for life and in accordance with Section 7(g) of this Agreement (it
being understood that the Company payments to Executive attributable to this
retiree coverage will be equal on an after-tax basis to the full monthly premium
cost to Executive to purchase such coverage independently, and shall not be
limited to the value of the Company contribution, if any, to the cost of retiree
coverage under the Health Plan, but shall not exceed the highest risk premium
charged by a carrier having an investment grade or better credit rating). If
Executive is eligible upon termination of employment for COBRA continuation
coverage under the Health Plan and elects such coverage, Executive shall receive
cash payments equal on an after-tax basis to the full monthly premium cost to
Executive to purchase such COBRA continuation coverage for Executive, his spouse
and eligible dependents, with such payments to be made by the Company to
Executive on a monthly basis for the duration of Executive’s COBRA continuation
period and in accordance with Section 7(g) of this Agreement, which payments
shall be made in lieu of any payments provided hereinabove that would otherwise
be made during the COBRA continuation period so that there is no duplication of
payments during the COBRA continuation period.

 

(c)           Acceleration of Awards Upon a Change in Control.    In the event
of a Change in Control (as defined in Section 8(b)), all outstanding stock
options, restricted stock units, stock appreciation rights, restricted stock,
and other equity-based awards then held by Executive shall become vested, and in
the case of options and stock appreciation rights, exercisable.  In the event
that any such vested equity-based award that is subject to Section 409A of the
Code cannot be paid to Executive upon such Change in Control because such Change
in Control does not qualify as a change in control within the meaning provided
by Section 1.409A-3(i)(5) of the Regulations, Executive shall have the right to
elect to denominate such award in cash both at the time of the Change in Control
(as defined in Section 8(b) of this Agreement) and again upon termination of
employment following the Change in Control.  If Executive elects to denominate
such award in cash, the Company will adjust the cash payment to reflect the
deferred payment date by multiplying the payment by the product of the six-month
CMT Treasury Bill annualized yield rate as published by the U.S. Treasury for
the date on which the award was denominated in cash (or the most appropriate
surrogate for such rate if such rate is not available) multiplied by a fraction,
the

 

5

--------------------------------------------------------------------------------


 

numerator of which is the number of days from and including the date on which
the award was denominated in cash until and including the date of payment of
such award to Executive and the denominator of which is 365 and pay such
adjusted amount.

 

(d)           Deferral of Compensation.  If the Company has in effect or adopts
any deferral program or arrangement permitting executives to elect to defer any
compensation, Executive will be eligible to participate in such program.  Any
plan or program of the Company which provides benefits based on the level of
salary, annual incentive, or other compensation of Executive shall, in
determining Executive’s benefits, take into account the amount of salary, annual
incentive, or other compensation prior to any reduction for voluntary
contributions made by Executive under any deferral or similar contributory plan
or program of the Company (excluding compensation that would not be taken into
account even if not deferred), but shall not treat any payout or settlement
under such a deferral or similar contributory plan or program to be additional
salary, annual incentive, or other compensation for purposes of determining such
benefits, unless otherwise expressly provided under such plan or program.

 

(e)           Company Registration Obligations.  The Company will use its best
efforts to file with the Securities and Exchange Commission and thereafter
maintain the effectiveness of one or more registration statements registering
under the Securities Act of 1933, as amended (the “1933 Act”), the offer and
sale of shares by the Company to Executive pursuant to stock options or other
equity-based awards granted to Executive under Company plans or otherwise or, if
shares are acquired by Executive in a transaction not involving an offer or sale
to Executive but resulting in the acquired shares being “restricted securities”
for purposes of the 1933 Act, registering the reoffer and resale of such shares
by Executive.

 

(f)            Reimbursement of Expenses.  The Company will reimburse Executive
for all reasonable business expenses and disbursements incurred by Executive in
the performance of Executive’s duties during the Term in accordance with the
Company’s reimbursement policies as in effect from time to time and the
provisions of Section 7(g) of this Agreement.  If Executive becomes subject to
Federal, state or local income tax on any such reimbursement, such taxable
reimbursement shall be made on a fully grossed-up and after-tax basis so that
Executive is held economically harmless.

 

(g)           Limitations Under Code Section 409A.  Anything in this Section 5
to the contrary notwithstanding, with respect to any payment otherwise required
hereunder, in the event of any delay in the payment date as a result of
Section 7(g) of this Agreement (relating to the six-month delay in payment of
certain benefits to Specified Employees as required by Section 409A of the
Code), the Company will adjust the payment to reflect the deferred payment date
by multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment would have been made but for the delay (or the most appropriate
surrogate for such rate if such rate is not available) multiplied by a fraction,
the numerator of which is the number of days by which such payment was delayed
and the denominator of which is 365. The Company will pay the adjusted payment
at the beginning of the seventh month following Executive’s termination of
employment.  Notwithstanding the foregoing, if calculation of the amounts
payable by such payment date is not administratively practicable due to events
beyond the control of Executive (or Executive’s beneficiary or estate) and for
reasons that are commercially reasonable, payment will be made as soon as
administratively practicable in compliance with Section 409A of the Code and the
Regulations. In the event of Executive’s death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which Executive’s death occurs.

 

6.             Termination Due to Retirement, Death, or Disability.

 

(a)           Retirement.  Executive may elect to terminate employment hereunder
by retirement at or after age 55 or, upon the request of Executive, at such
earlier age as may be approved by the Board (in either case, “Retirement”).  At
the time Executive’s employment terminates due to Retirement, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 of this Agreement will immediately cease except for obligations which
expressly continue after termination of employment

 

6

--------------------------------------------------------------------------------


 

due to Retirement, and the Company will pay Executive at the time specified in
Section 6(d), and Executive will be entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));

 

(ii)           In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of annual incentive compensation that would have
become payable in cash to Executive (i.e., excluding the portion payable in PERS
or in other non-cash awards) for that year if his employment had not terminated,
based on performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;

 

(iii)          The vesting and exercisability of stock options and stock
appreciation rights held by Executive at termination and all other terms of such
options and stock appreciation rights shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
and stock appreciation rights were granted (subject to Section 10(f) hereof);
and

 

(iv)          All restricted stock and deferred stock awards, including
outstanding PERS awards, all other long-term incentive awards, and all deferral
arrangements under Section 5(d), shall be governed by the plans and programs
under which the awards were granted or governing the deferral, and all rights
under the EXPP, USERP and any other benefit plan shall be governed by such plan
subject to, in the case of the EXPP and USERP, Section 5(b) hereof including
without limitation that Additional Service Credits that were credited as of
Executive’s Retirement as provided in Section 5(b)(iv) of this Agreement shall
be fully reflected.

 

(b)           Death.  In the event of Executive’s death which results in the
termination of Executive’s employment, the Term will terminate, all obligations
of the Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after death,
and the Company will pay Executive’s beneficiary or estate at the time specified
in Section 6(d), and Executive’s beneficiary or estate will be entitled to
receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s death occurred, a lump sum amount
equal to the portion of annual incentive compensation that would have become
payable in cash to Executive (i.e., excluding the portion payable in PERS or in
other non-cash awards) for that year if his employment had not terminated, based
on performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of his death and the
denominator of which is the total number of days in the year of death;

 

(iii)          The vesting and exercisability of stock options and stock
appreciation rights held by Executive at death and all other terms of such
options and stock appreciation rights shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
and stock appreciation rights were granted;

 

(iv)          All restricted stock and deferred stock awards, including
outstanding PERS awards, all other long-term incentive awards, and all deferral
arrangements under Section 5(d), shall

 

7

--------------------------------------------------------------------------------


 

be governed by the plans and programs under which the awards were granted or
governing the deferral, and all rights under the EXPP, USERP and any other
benefit plan shall be governed by such plan subject to, in the case of the EXPP
and USERP, Section 5(b) hereof including without limitation that Additional
Service Credits as provided in Section 5(b)(iv) of this Agreement that were
credited as of Executive’s death shall be fully reflected and provided
additionally that the surviving spouse benefit under the USERP and/or the EXPP
shall be in an amount equal to 50% of the benefit that would have been payable
under Section 3.1 or 3.2 of the EXPP upon Executive’s attainment of age 65 or
Section 3.1 or 3.2 of the USERP upon Executive’s attainment of age 55 (whichever
is applicable or in the appropriate combination thereof) without actuarial
reduction or any other discount except as provided in Section 5.4 of the EXPP
and the USERP with respect to a reduction on account of a surviving spouse who
is more than ten years younger than Executive, and payment to Executive’s
surviving spouse shall be made in a lump sum on the first day of the month next
following the month in which Executive’s death occurs; and

 

(v)           For a period of 36 months after Executive’s death, t he Company
shall pay to Executive’s surviving spouse on a monthly basis during such
36-month period and in accordance with Section 7(g) of this Agreement an amount
equal on an after-tax basis to the total cost of coverage incurred by
Executive’s surviving spouse during such 36-month period for either COBRA
continuation coverage or retiree health coverage for Executive’s surviving
spouse (and eligible dependents, if any) under the Company’s Health Plan, as
elected by Executive’s surviving spouse.  No further benefits shall be paid
under this Section 6(b)(v) after the expiration of such 36-month period.

 

(c)           Disability.  The Company may terminate the employment of Executive
hereunder due to the Disability (as defined in Section 8(d)) of Executive.  Upon
termination of employment, the Term will terminate, all obligations of the
Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after
termination of employment due to Disability, and the Company will pay Executive
at the time specified in Section 6(d), and Executive will be entitled to
receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of annual incentive compensation that would have
become payable in cash to Executive (i.e., excluding the portion payable in PERS
or in other non-cash awards) for that year if his employment had not terminated,
based on performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;

 

(iii)          The vesting and exercisability of stock options and stock
appreciation rights held by Executive at termination and all other terms of such
options and stock appreciation rights shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
and stock appreciation rights were granted;

 

(iv)          The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination. PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive

 

8

--------------------------------------------------------------------------------


 

compensation payable pursuant to Section 6(c)(ii) above and such PERS awards
together with all previously granted and outstanding PERS awards, restricted
stock, restricted stock units, deferred stock awards and other long-term
incentive awards (to the extent then or previously earned, or earned as a result
of this Section) shall become fully vested and non-forfeitable at the date of
such termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted;

 

(v)           Disability benefits shall be payable in accordance with the
Company’s plans, programs and policies, including the EXPP and USERP, provided;
however, that there shall be no duplication of disability benefits provided
under the EXPP and USERP and provided further that Executive’s retirement
benefits under the USERP and/or EXPP shall fully reflect the Additional Service
Credits that were credited as of Executive’s retirement as provided in
Section 5(b)(iv) of this Agreement and the payment of such retirement benefits
under the USERP and/or EXPP shall be made at the time and in the form provided
in the USERP and/or EXPP, as the case may be, in an amount equal to 100% of the
benefit under Sections 3.1 or 3.2 of the EXPP or Sections 3.1 or 3.2 of the
USERP (whichever is applicable or in the appropriate combination thereof)
without actuarial reduction or any other discount, and all deferral arrangements
under Section 5(d) will be settled in accordance with the plans and programs
governing the deferral; and

 

(vi)          Executive shall continue to participate for the remainder of his
life in those employee and executive benefit plans and programs under
Section 5(b) in which Executive was participating immediately prior to
termination to the extent such plans and programs provide medical benefits and
shall continue to participate until the later of Executive’s attainment of age
65 and the date participation is generally available to employees in those
employee and executive benefit plans and programs under Section 5(b) in which
Executive was participating immediately prior to termination to the extent such
plans and programs provide disability benefits and shall continue to participate
until age 65 in such plans and programs to the extent they provide life
insurance benefits, provided the terms of all such plans and programs allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period.   For so long as Executive shall
participate in the Company plans and programs referred to in this
Section 6(c)(vi), Executive shall receive cash payments equal on an after-tax
basis to his cost for participating in such plans and programs, with such
payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement.  If or when the terms of the
Company plans and programs referred to in this Section 6(c)(vi) do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this Section 6(c)(vi) that Executive would have received
under such plans or programs had Executive continued to be employed for the
remainder of his life in the case of medical benefits and until the later of age
65 and the date participation is generally available to employees in the case of
plans and programs which provide disability benefits and until age 65 in the
case of plans and programs which provide life insurance benefits, with such
payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement (it being understood that the
Company payments to Executive attributable to these benefits will be equal on an
after-tax basis to the full monthly premium cost to Executive to purchase such
benefits independently, and shall not be limited to the value of the Company
contribution, if any, to the cost of an employee’s coverage under any such
medical, disability or life benefits plan, but shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating). Notwithstanding the foregoing, Executive must continue to satisfy the
conditions set forth in Section 10 in order to continue receiving the benefits
provided under this Section 6(c)(vi).

 

9

--------------------------------------------------------------------------------


 

(d)           Other Terms of Payment Following Retirement, Death, or
Disability.  Nothing in this Section 6 shall limit the benefits payable or
provided in the event Executive’s employment terminates due to Retirement,
death, or Disability under the terms of plans or programs of the Company more
favorable to the Executive (or his beneficiaries) than the benefits payable or
provided under this Section 6 (except in the case of annual incentives in lieu
of which amounts are paid hereunder), including plans and programs adopted after
the date of this Agreement.  Amounts payable under this Section 6 following
Executive’s termination of employment, other than those expressly payable
following determination of performance for the year of termination for purposes
of annual incentive compensation or otherwise expressly payable on a deferred
basis, will be paid in the payroll period next following the payroll period in
which termination of employment occurs; subject, however, to the provisions of
Section 7(g) of this Agreement relating to the six-month delay in payment of
certain benefits to Specified Employees as required by Section 409A of the Code.
Any payment or reimbursement due within such six-month period shall be delayed
to the end of such six-month period as required by Section 7(g). The Company
will adjust the payment or reimbursement to reflect the deferred payment date by
multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment or reimbursement would have been made but for the delay (or the
most appropriate surrogate for such rate if such rate is not available)
multiplied by a fraction, the numerator of which is the number of days by which
such payment or reimbursement was delayed and the denominator of which is 365.
In the event of a reimbursement that is required by other terms of this
Agreement to be made on an after-tax basis which is subject to the six-month
delay in payment as described in Section 7(g) of this Agreement, the
reimbursement as adjusted in accordance with this Section 6(d) to reflect the
deferred payment date shall be paid to Executive on an after-tax and fully
grossed-up basis so that Executive is held economically harmless. The Company
will pay the adjusted payment or reimbursement at the beginning of the seventh
month following Executive’s termination of employment.  Notwithstanding the
foregoing, if calculation of the amounts payable by such payment date is not
administratively practicable due to events beyond the control of Executive (or
Executive’s beneficiary or estate) and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Section 409A of the Code and the Regulations. In the event of
Executive’s death during such six-month period, payment will be made in the
payroll period next following the payroll period in which Executive’s death
occurs.

 

7.             Termination of Employment For Reasons Other Than Retirement,
Death or Disability.

 

(a)           Termination by the Company for Cause.  The Company may terminate
the employment of Executive hereunder for Cause (as defined in Section 8(a)) at
any time.  At the time Executive’s employment is terminated for Cause, the Term
will terminate, all obligations of the Company and Executive under Sections 1
through 5 of this Agreement will immediately cease except for obligations which
expressly continue after termination of employment by the Company for Cause, and
the Company will pay Executive at the time specified in Section 7(g), and
Executive will be entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));

 

(ii)           All stock options, stock appreciation rights, restricted stock
and deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted; and

 

(iii)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, and all rights,
if any, under the EXPP and USERP and any other benefit plan shall be governed by
such plan.

 

(b)           Termination by Executive Other Than For Good Reason.  Executive
may terminate his employment hereunder voluntarily for reasons other than Good
Reason (as defined in Section 8(e)) at any time upon 90 days’ written notice to
the Company.  An election by Executive not to extend the Term

 

10

--------------------------------------------------------------------------------


 

pursuant to Section 2 hereof shall be deemed to be a termination of employment
by Executive for reasons other than Good Reason at the date of expiration of the
Term, unless a Change in Control (as defined in Section 8(b)) occurs prior to,
and there exists Good Reason at, such date of expiration.  At the time
Executive’s employment is terminated by Executive other than for Good Reason the
Term will terminate, all obligations of the Company and Executive under Sections
1 through 5 of this Agreement will immediately cease, and the Company will pay
Executive at the time specified in Section 7(g), and Executive will be entitled
to receive, the following:

 

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           All stock options, stock appreciation rights, restricted stock
and deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted; and

 

(iii)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, and all rights
under the EXPP, USERP and any other benefit plan shall be governed by such plan,
subject to Section 5(b) hereof, including without limitation that Additional
Service Credits that were credited as of Executive’s termination as provided in
Section 5(b)(iv) of this Agreement shall be fully reflected.

 

(c)           Termination by the Company Without Cause Prior to or More than Two
Years After a Change in Control.  The Company may terminate the employment of
Executive hereunder without Cause, if at the date of termination no Change in
Control has occurred or such date of termination is at least two years after the
most recent Change in Control, upon at least 90 days’ written notice to
Executive.  The foregoing notwithstanding, the Company may elect, by written
notice to Executive, to terminate Executive’s positions specified in Sections 1
and 3 and all other obligations of Executive and the Company under Section 3 at
a date earlier than the expiration of such 90-day period, if so specified by the
Company in the written notice, provided that Executive shall be treated as an
employee of the Company (without any assigned duties) for all other purposes of
this Agreement, including for purposes of Sections 4 and 5, from such specified
date until the expiration of such 90-day period.  An election by the Company not
to extend the Term pursuant to Section 2 hereof shall be deemed to be a
termination of Executive’s employment by the Company without Cause at the date
of expiration of the Term and shall be subject to this Section 7(c) if at the
date of such termination no Change in Control has occurred or such date of
termination is at least two years after the most recent Change in Control;
provided, however, that, if Executive has attained age 65 at such date of
termination, such termination shall be deemed a Retirement of Executive.  At the
time Executive’s employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Company will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           Cash in an aggregate amount equal to one times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive’s annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for the year
of termination or (y) the portion of Executive’s annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year.  The
amount determined to be payable under this Section 7(c)(ii) shall be paid in a
lump sum;

 

11

--------------------------------------------------------------------------------


 

(iii)          In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)          Stock options and stock appreciation rights held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options and stock
appreciation rights may be exercised), such options and stock appreciation
rights shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options and stock appreciation rights were
granted;

 

(v)           The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination. PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 7(c)(iii) above and such PERS awards together with all previously
granted and outstanding PERS awards, restricted stock, restricted stock units,
deferred stock awards and other long-term incentive awards (to the extent then
or previously earned, or earned as a result of this Section) shall become fully
vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(vi)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

(vii)         All rights under the EXPP and USERP shall be governed by such
plan, subject to Section 5(b) hereof including without limitation that
Additional Service Credits that were credited as of Executive’s termination as
provided in Section 5(b)(iv) of this Agreement shall be fully reflected; and

 

(viii)        For a period of two years after such termination, Executive shall
continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits in which Executive was
participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period; provided, however, that such participation
shall terminate, or the benefits under such plans and programs shall be reduced,
if and to the extent Executive becomes covered (or is eligible to become
covered) by plans of a subsequent employer or other entity to which Executive
provides services during such period providing comparable benefits. For so long
as Executive shall participate in the Company plans and programs referred to in
this Section 7(c)(viii), Executive shall receive cash payments equal on an
after-tax basis to his cost for participating in such plans and programs, with
such payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement.  If or when the terms of the
Company plans and programs referred to in this Section 7(c)(viii) do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this

 

12

--------------------------------------------------------------------------------


 

Section 7(c)(viii) that Executive would have received under such plans or
programs had Executive continued to be employed during such period, with such
payments to be made by the Company to Executive on a monthly basis during such
period and in accordance with Section 7(g) of this Agreement (it being
understood that the Company payments to Executive attributable to these benefits
will be equal on an after-tax basis to the full monthly premium cost to
Executive to purchase such benefits independently, and shall not be limited to
the value of the Company contribution, if any, to the cost of an employee’s
coverage under any such medical, disability or life benefits plan, but shall not
exceed the highest risk premium charged by a carrier having an investment grade
or better credit rating). Notwithstanding the foregoing, Executive must continue
to satisfy the conditions set forth in Section 10 in order to continue receiving
the benefits provided under this Section 7(c)(viii).  Executive agrees to
promptly notify the Company of any employment or other arrangement by which
Executive provides services during the benefits-continuation period and of the
nature and extent of benefits for which Executive becomes eligible during such
period which would reduce or terminate benefits under this Section 7(c)(viii);
and the Company shall be entitled to recover from Executive any payments and the
fair market value of benefits previously made or provided to Executive hereunder
which would not have been paid under this Section 7(c)(viii) if the Company had
received adequate prior notice as required by this sentence. Notwithstanding the
foregoing, nothing in this Section 7(c)(viii) shall alter any right Executive
may have to participate in any Company medical, disability or life insurance
benefits plan or program that covers former employees of the Company in
accordance with the generally applicable terms of such plan or program nor shall
it alter Executive’s right to health coverage as provided by Section 5(b) of
this Agreement.

 

(d)           Termination by Executive for Good Reason Prior to or More than Two
Years After a Change in Control.  Executive may terminate his employment
hereunder for Good Reason, prior to a Change in Control or after the second
anniversary of the most recent Change in Control, upon 90 days’ written notice
to the Company; provided, however, that, if the Company has corrected the basis
for such Good Reason within 30 days after receipt of such notice, Executive may
not terminate his employment for Good Reason, and therefore Executive’s notice
of termination will automatically become null and void.  At the time Executive’s
employment is terminated by Executive for Good Reason (i.e., at the expiration
of such notice period), the Term will terminate, all obligations of the Company
and Executive under Sections 1 through 5 of this Agreement will immediately
cease (except for obligations which continue after termination of employment as
expressly provided herein), and the Company will pay Executive at the time
specified in Section 7(g), and Executive will be entitled to receive, the
following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           Cash in an aggregate amount equal to one times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive’s annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for the year
of termination or (y) the portion of Executive’s annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year.  The
amount determined to be payable under this Section 7(d)(ii) shall be paid in a
lump sum;

 

(iii)          In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of

 

13

--------------------------------------------------------------------------------


 

days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;

 

(iv)          Stock options and stock appreciation rights held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options and stock
appreciation rights may be exercised), such options and stock appreciation
rights shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options and stock appreciation rights were
granted;

 

(v)           The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination.  PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 7(d)(iii) above and such PERS awards together with all outstanding
PERS awards, restricted stock, deferred stock awards and other long-term
incentive awards (to the extent then or previously earned, or earned as a result
of this Section) shall become fully vested and non-forfeitable at the date of
such termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted;

 

(vi)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

(vii)         All rights under the EXPP and USERP shall be governed by such
plan, subject to Section 5(b) hereof including without limitation that
Additional Service Credits that were credited as of Executive’s termination as
provided in Section 5(b)(iv) of this Agreement shall be fully reflected; and

 

(viii)        For a period of two years after such termination, Executive shall
continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits in which Executive was
participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period; provided, however, that such participation
shall terminate, or the benefits under such plans and programs shall be reduced,
if and to the extent Executive becomes covered (or is eligible to become
covered) by plans of a subsequent employer or other entity to which Executive
provides services during such period providing comparable benefits. For so long
as Executive shall participate in the Company plans and programs referred to in
this Section 7(d)(viii), Executive shall receive cash payments equal on an
after-tax basis to his cost for participating in such plans and programs, with
such payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement.  If or when the terms of the
Company plans and programs referred to in this Section 7(d)(viii) do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this Section 7(d)(viii) that Executive would have received
under such plans or programs had Executive continued to be employed during such
period, with such payments to be made by the Company to Executive on a monthly
basis during such period and in accordance with Section 7(g) of this Agreement
(it being understood that the Company payments to Executive attributable to
these benefits will be equal on an after-tax basis to the full

 

14

--------------------------------------------------------------------------------


 

monthly premium cost to Executive to purchase such benefits independently, and
shall not be limited to the value of the Company contribution, if any, to the
cost of an employee’s coverage under any such medical, disability or life
benefits plan, but shall not exceed the highest risk premium charged by a
carrier having an investment grade or better credit rating).Notwithstanding the
foregoing, Executive must continue to satisfy the conditions set forth in
Section 10 in order to continue receiving the benefits provided under this
Section 7(d)(viii). Executive agrees to promptly notify the Company of any
employment or other arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(d)(viii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(d)(viii) if the Company had received adequate prior
notice as required by this sentence.  Notwithstanding the foregoing, nothing in
this Section 7(d)(viii) shall alter any right Executive may have to participate
in any Company medical, disability or life insurance benefits plan or program
that covers former employees of the Company in accordance with the generally
applicable terms of such plan or program nor shall it alter Executive’s right to
health coverage as provided by Section 5(b) of this Agreement.

 

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).

 

(e)           Termination by the Company Without Cause Within Two Years After a
Change in Control.  The Company may terminate the employment of Executive
hereunder without Cause, simultaneously with or within two years after a Change
in Control, upon at least 90 days’ written notice to Executive.  The foregoing
notwithstanding, the Company may elect, by written notice to Executive, to
terminate Executive’s positions specified in Sections 1 and 3 and all other
obligations of Executive and the Company under Section 3 at a date earlier than
the expiration of such 90-day notice period, if so specified by the Company in
the written notice, provided that Executive shall be treated as an employee of
the Company (without any assigned duties) for all other purposes of this
Agreement, including for purposes of Sections 4 and 5, from such specified date
until the expiration of such 90-day period.  An election by the Company not to
extend the Term pursuant to Section 2 hereof shall be deemed to be a termination
of Executive’s employment by the Company without Cause at the date of expiration
of the Term and shall be subject to this Section 7(e) if the date of such
termination coincides with or is within two years after a Change in Control;
provided, however, that, if Executive has attained age 65 at such date of
termination, such termination shall be deemed a Retirement of Executive.  At the
time Executive’s employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Company will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive’s annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for the year
of termination or (y) the portion of Executive’s annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the latest year preceding the year of

 

15

--------------------------------------------------------------------------------


 

termination based on performance actually achieved in that latest year.  The
amount determined to be payable under this Section 7(e)(ii) shall be paid by the
Company in a lump sum;

 

(iii)          In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)          Stock options and stock appreciation rights held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options or stock
appreciation rights granted on or after the Effective Date shall remain
outstanding and exercisable until the stated expiration date of the option or
stock appreciation right as though Executive’s employment did not terminate,
and, in other respects, such options and stock appreciation rights shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options and stock appreciation rights were granted;

 

(v)           The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination.  PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 7(e)(iii) above and such PERS awards together with all outstanding
PERS awards, restricted stock, deferred stock awards and other long-term
incentive awards (to the extent then or previously earned, or earned as a result
of this Section) shall become fully vested and non-forfeitable at the date of
such termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted;

 

(vi)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

(vii)         All rights under the EXPP and USERP shall be governed by such
plan, subject to Section 5(b) hereof including without limitation that
Additional Service Credits that were credited as of Executive’s termination as
provided in Section 5(b)(iv) of this Agreement shall be fully reflected;
provided additionally that (a) payments under the EXPP and USERP shall be made
as provided in Section 3.8 of the EXPP and the USERP in an amount equal to 100%
of the benefit under Section 3.1 or 3.2 of the EXPP or Section 3.1 or 3.2 of the
USERP (whichever is applicable or in the appropriate combination thereof)
without actuarial reduction or any other discount and (b) any additional years
of Service credited as a result of Section 3.8 of the EXPP or the USERP
(governing Change in Control) shall be credited in calculating the benefits
payable under the EXPP or the USERP, as the case may be; and

 

(viii)        For a period of three years after such termination, Executive
shall continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits in which Executive was
participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment

 

16

--------------------------------------------------------------------------------


 

with the Company during such period, and on terms no less favorable than the
terms applicable to Executive before the Change in Control; provided, however,
that such participation shall terminate, or the benefits under such plans and
programs shall be reduced, if and to the extent Executive becomes covered (or is
eligible to become covered) by plans of a subsequent employer or other entity to
which Executive provides services during such period providing comparable
benefits. For so long as Executive shall participate in the Company plans and
programs referred to in this Section 7(e)(viii), Executive shall receive cash
payments equal on an after-tax basis to his cost for participating in such plans
and programs, with such payments to be made by the Company to Executive on a
monthly basis and in accordance with Section 7(g) of this Agreement.  If or when
the terms of the Company plans and programs referred to in this
Section 7(e)(viii) do not allow Executive’s continued participation, Executive
shall instead be paid cash payments equivalent on an after-tax basis to the
value of the additional benefits described in this Section 7(e)(viii) that
Executive would have received under such plans or programs had Executive
continued to be employed during such period, with such payments to be made by
the Company to Executive on a monthly basis during such period and in accordance
with Section 7(g) of this Agreement (it being understood that the Company
payments to Executive attributable to these benefits will be equal on an
after-tax basis to the full monthly premium cost to Executive to purchase such
benefits independently, and shall not be limited to the value of the Company
contribution, if any, to the cost of an employee’s coverage under any such
medical, disability or life benefits plan, but shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating). Notwithstanding the foregoing, Executive must continue to satisfy the
conditions set forth in Section 10 in order to continue receiving the benefits
provided under this Section 7(e)(viii).  Executive agrees to promptly notify the
Company of any employment or other arrangement by which Executive provides
services during the benefits-continuation period and of the nature and extent of
benefits for which Executive becomes eligible during such period which would
reduce or terminate benefits under this Section 7(e)(viii); and the Company
shall be entitled to recover from Executive any payments and the fair market
value of benefits previously made or provided to Executive hereunder which would
not have been paid under this Section 7(e)(viii) if the Company had received
adequate prior notice as required by this sentence. Notwithstanding the
foregoing, nothing in this Section 7(e)(viii) shall alter any right Executive
may have to participate in any Company medical, disability or life insurance
benefits plan or program that covers former employees of the Company in
accordance with the generally applicable terms of such plan or program nor shall
it alter Executive’s right to health coverage as provided by Section 5(b) of
this Agreement.

 

(f)            Termination by Executive for Good Reason Within Two Years After a
Change in Control.  Executive may terminate his employment hereunder for Good
Reason, simultaneously with or within two years after a Change in Control, upon
90 days’ written notice to the Company; provided, however, that, if the Company
has corrected the basis for such Good Reason within 30 days after receipt of
such notice, Executive may not terminate his employment for Good Reason, and
therefore Executive’s notice of termination will automatically become null and
void.  At the time Executive’s employment is terminated by Executive for Good
Reason (i.e., at the expiration of such notice period), the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Company will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

17

--------------------------------------------------------------------------------


 

(ii)           Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive’s annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for the year
of termination or (y) the portion of Executive’s annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year.  The
amount determined to be payable under this Section 7(f)(ii) shall be paid in a
lump sum;

 

(iii)          In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)          Stock options and stock appreciation rights held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options or stock
appreciation rights granted on or after the Effective Date shall remain
outstanding and exercisable until the stated expiration date of the option or
stock appreciation right as though Executive’s employment did not terminate,
and, in other respects, such options and stock appreciation rights shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options and stock appreciation rights were granted;

 

(v)           The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination.  PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 7(f)(iii) above and such PERS awards together with all outstanding
PERS awards, restricted stock, deferred stock awards and other long-term
incentive awards (to the extent then or previously earned, or earned as a result
of this Section) shall become fully vested and non-forfeitable at the date of
such termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted;

 

(vi)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

(vii)         All rights under the EXPP and USERP shall be governed by such
plan, subject to Section 5(b) hereof including without limitation that
Additional Service Credits that were credited as of Executive’s termination as
provided in Section 5(b)(iv) of this Agreement shall be fully reflected;
provided additionally that (a) payments under the EXPP and USERP shall be made
as provided in Section 3.8 of the EXPP and the USERP in an amount equal to 100%
of the benefit under Section 3.1 or 3.2 of the EXPP or Section 3.1 or 3.2 of the
USERP (whichever is applicable or in the appropriate combination thereof)
without actuarial reduction or any other discount and (b) any additional years
of Service credited as a result of Section 3.8 of the EXPP or the USERP
(governing Change in Control) shall be credited in calculating the benefits
payable under the EXPP or the USERP, as the case may be; and

 

18

--------------------------------------------------------------------------------


 

(viii)        For a period of three years after such termination, Executive
shall continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits in which Executive was
participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period, and on terms no less favorable than the
terms applicable to Executive before the Change in Control; provided, however,
that such participation shall terminate, or the benefits under such plans and
programs shall be reduced, if and to the extent Executive becomes covered (or is
eligible to become covered) by plans of a subsequent employer or other entity to
which Executive provides services during such period providing comparable
benefits. For so long as Executive shall participate in the Company plans and
programs referred to in this Section 7(f)(viii), Executive shall receive cash
payments equal on an after-tax basis to his cost for participating in such plans
and programs, with such payments to be made by the Company to Executive on a
monthly basis and in accordance with Section 7(g) of this Agreement.  If or when
the terms of the Company plans and programs referred to in this
Section 7(f)(viii) do not allow Executive’s continued participation, Executive
shall instead be paid cash payments equivalent on an after-tax basis to the
value of the additional benefits described in this Section 7(f)(viii) that
Executive would have received under such plans or programs had Executive
continued to be employed during such period, with such payments to be made by
the Company to Executive on a monthly basis during such period and in accordance
with Section 7(g) of this Agreement (it being understood that the Company
payments to Executive attributable to these benefits will be equal on an
after-tax basis to the full monthly premium cost to Executive to purchase such
benefits independently, and shall not be limited to the value of the Company
contribution, if any, to the cost of an employee’s coverage under any such
medical, disability or life benefits plan, but shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating). Notwithstanding the foregoing, Executive must continue to satisfy the
conditions set forth in Section 10 in order to continue receiving the benefits
provided under this Section 7(f)(viii).  Executive agrees to promptly notify the
Company of any employment or other arrangement by which Executive provides
services during the benefits-continuation period and of the nature and extent of
benefits for which Executive becomes eligible during such period which would
reduce or terminate benefits under this Section 7(f)(viii); and the Company
shall be entitled to recover from Executive any payments and the fair market
value of benefits previously made or provided to Executive hereunder which would
not have been paid under this Section 7(f)(viii) if the Company had received
adequate prior notice as required by this sentence. Notwithstanding the
foregoing, nothing in this Section 7(f)(viii) shall alter any right Executive
may have to participate in any Company medical, disability or life insurance
benefits plan or program that covers former employees of the Company in
accordance with the generally applicable terms of such plan or program nor shall
it alter Executive’s right to health coverage as provided by Section 5(b) of
this Agreement.

 

If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(f).

 

19

--------------------------------------------------------------------------------


 

(g)           Other Terms Relating to Certain Terminations of Employment;
Reimbursements; Section 409A Exemptions; Delayed Payments Under Section 409A.

 

(i) Whether a termination is deemed to be at or within two years after a Change
in Control for purposes of Sections 7(c), (d), (e), or (f) is determined at the
date of termination, regardless of whether the Change in Control had occurred at
the time a notice of termination was given.  In the event Executive’s employment
terminates for any reason set forth in Section 7(b) through (f), Executive will
be entitled to the benefit of any terms of plans or agreements applicable to
Executive which are more favorable than those specified in this Section 7
(except in the case of annual incentives in lieu of which amounts are paid
hereunder).

 

(ii) Amounts payable under this Section 7 following Executive’s termination of
employment, other than those expressly payable on a deferred basis, will be paid
in the payroll period next following the payroll period in which termination of
employment occurs except as otherwise provided in this Section 7.

 

(iii) Any reimbursements made or in-kind benefits provided under this Agreement
shall be subject to the following conditions:

 

(A)the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year of Executive shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year of Executive;

 

(B) the reimbursement of any expense shall be made each calendar quarter and not
later than the last day of Executive’s taxable year following Executive’s
taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date);

 

(C) the right to reimbursement of an expense or payment of an in-kind benefit
shall not be subject to liquidation or exchange for another benefit.

 

In addition, with respect to any reimbursement made under Sections 5(b),
6(c)(vi), 7(c)(viii), 7(d)(viii), 7(e)(viii) and 7(f)(viii) for expenses for
medical coverage purchased by Executive, any such reimbursements made during the
period of time Executive would be entitled (or would, but for such
reimbursement, be entitled) to continuation coverage under the Company Health
Plan pursuant to COBRA if Executive had elected such coverage and paid the
applicable premiums shall be exempt from Section 409A of the Code and the
six-month delay in payment described hereinbelow pursuant to
Section 1.409A-1(b)(9)(v)(B) of the Regulations.

 

(iv) Executive’s right to reimbursements under this Agreement shall be treated
as a right to a series of separate payments under Section 1.409A-2(b)(2)(iii) of
the Regulations.

 

(v) It is intended that payments made under this Agreement due to Executive’s
termination of employment which are paid on or before the 15th day of the third
month following the end of Executive’s taxable year in which his termination of
employment occurs shall be exempt from compliance with Section 409A of the Code
pursuant to the exemption for short-term deferrals set forth in
Section 1.409A-1(b)(4) of the Regulations.

 

(vi) Anything in this Agreement to the contrary notwithstanding, payments to be
made under this Agreement upon termination of Executive’s employment which are
subject to

 

20

--------------------------------------------------------------------------------


 

Section 409A of the Code shall be delayed for six months following such
termination of employment if Executive is a Specified Employee as defined in
Section 8(g) on the date of his termination of employment.  Any payment or
reimbursement due within such six-month period shall be delayed to the end of
such six-month period. The Company will adjust the payment or reimbursement to
reflect the deferred payment date by multiplying the payment or reimbursement by
the product of the six-month CMT Treasury Bill annualized yield rate as
published by the U.S. Treasury for the date on which such payment or
reimbursement would have been made but for the delay (or the most appropriate
surrogate for such rate if such rate is not available) multiplied by a fraction,
the numerator of which is the number of days by which such payment or
reimbursement was delayed and the denominator of which is 365.  In the event of
a reimbursement that is required by other terms of this Agreement to be made on
an after-tax basis and which is subject to the six-month delay provided herein,
the reimbursement as adjusted in accordance with this Section 7(g) to reflect
the deferred payment date shall be paid to Executive on an after-tax and fully
grossed-up basis so that Executive is held economically harmless. The Company
will pay the adjusted payment or reimbursement at the beginning of the seventh
month following Executive’s termination of employment. Notwithstanding the
foregoing, if calculation of the amounts payable by any payment date specified
in this Section 7(g) is not administratively practicable due to events beyond
the control of Executive (or Executive’s beneficiary or estate) and for reasons
that are commercially reasonable, payment will be made as soon as
administratively practicable in compliance with Section 409A of the Code and the
Regulations thereunder.  In the event of Executive’s death during such six-month
period, payment will be made in the payroll period next following the payroll
period in which Executive’s death occurs.

 

(vii) Any payments to Executive in accordance with Sections 7(c) or 7(d) of this
Agreement following the occurrence of a Potential Change in Control but prior to
the Change in Control contemplated by such Potential Change in Control and any
remaining payments to Executive in accordance with Sections 7(e) or 7(f) of this
Agreement, respectively, following such Change in Control which are made as a
result of the last sentence of Section 2 of this Agreement shall be deemed a
single payment made upon Executive’s termination of employment for purposes of
compliance with the permissible payment rules of Treasury Regulations
Section 1.409A-3, but if such payments shall not qualify as a single payment
made upon Executive’s termination of employment under the permissible payment
rules of Treasury Regulations Section 1.409A-3, then the payments to be made
under Sections 7(e) or 7(f) of this Agreement shall be made upon the earlier of
a change in control of the Company within the meaning provided by Treasury
Regulations Section 1.409A-3(i)(5) or 12 months after Executive’s termination of
employment.

 

8.             Definitions Relating to Termination Events.

 

(a)           “Cause.”  For purposes of this Agreement, “Cause” shall mean
Executive’s

 

(i)            willful and continued failure to substantially perform his duties
hereunder (other than any such failure resulting from incapacity due to physical
or mental illness or Disability or any failure after the issuance of a notice of
termination by Executive for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its subsidiaries, and which failure continues more than 48 hours after a
written demand for substantial performance is delivered to Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that Executive has not substantially performed his duties hereunder and
the demonstrable and material damage caused thereby; or

 

(ii)           the willful engaging by Executive in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise.

 

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company.  Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

 

(b)           “Change in Control.”  For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if, during the term of this Agreement:

 

21

--------------------------------------------------------------------------------


 

(i)            any “Person,” as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then-outstanding securities;

 

(ii)           during any period of twenty-four months (not including any period
prior to the effectiveness of this Agreement), individuals who at the beginning
of such period constitute the Board, and any new director (other than (A) a
director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections (8)(b)(i), (iii) or
(iv) hereof, (B) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control or (C) a director nominated by
any Person who is the Beneficial Owner, directly or indirectly, of securities of
the Company representing 10% or more of the combined voting power of the
Company’s securities) whose election by the Board or nomination for election by
the Company’s stockholders was approved in advance by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(iii)          the stockholders of the Company approve any transaction or series
of transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 66 2/3% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation and (B) after
which no Person holds 20% or more of the combined voting power of the
then-outstanding securities of the Company or such surviving entity;

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

(v)           the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Change in Control has occurred.

 

(c)           “Compensation Accrued at Termination.”  For purposes of this
Agreement, “Compensation Accrued at Termination” means the following:

 

(i)            The unpaid portion of annual base salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of Executive’s termination of
employment, pro rated through such date of termination, payable in a lump sum at
the time specified in Section 6(d) or Section 7(g), as the case may be;

 

(ii)           All vested, nonforfeitable amounts owing or accrued at the date
of Executive’s termination of employment under any compensation and benefit
plans, programs, and arrangements set forth or referred to in Sections 4(b) and
5(a) and 5(b) hereof (including any earned and vested annual incentive
compensation and long-term incentive award) in which Executive theretofore
participated, payable in accordance with the terms and

 

22

--------------------------------------------------------------------------------


 

conditions of the plans, programs, and arrangements (and agreements and
documents thereunder) pursuant to which such compensation and benefits were
granted or accrued; and

 

(iii)          Reasonable business expenses and disbursements incurred by
Executive prior to Executive’s termination of employment, to be reimbursed to
Executive, as authorized under Section 5(f), in accordance the Company’s
reimbursement policies as in effect at the date of such termination, payable in
a lump sum in accordance with Section 7(g) with such reimbursements to be made
on a fully grossed-up and after-tax basis if Executive is subject to Federal,
state or local income tax on such reimbursements so that Executive is held
economically harmless.

 

(d)           “Disability.”  For purposes of this Agreement, “Disability” shall
have the meaning ascribed to it under the EXPP.

 

(e)           “Good Reason.”  For purposes of this Agreement, “Good Reason”
shall mean, without Executive’s express written consent, the occurrence of any
of the following circumstances unless, in the case of subsections (i), (iv),
(vi) or (viii) hereof, such circumstances are fully corrected prior to the date
of termination specified in the notice of termination given in respect thereof:

 

(i)            the assignment to Executive of duties inconsistent with
Executive’s position and status as Senior Vice President and General Counsel, or
an alteration, adverse to Executive, in Executive’s position and status as
Senior Vice President and General Counsel or in the nature of Executive’s
duties, responsibilities, and authorities or conditions of Executive’s
employment from those relating to Executive position and status as Senior Vice
President and General Counsel (excluding changes in assignments permitted under
Section 3 and excluding inadvertent actions which are promptly remedied); except
the foregoing shall not constitute Good Reason if occurring in connection with
the termination of Executive’s employment for Cause, Disability, Retirement, as
a result of Executive’s death, or as a result of action by or with the consent
of Executive;

 

(ii)           (A) a reduction by the Company in Executive’s Base Salary,
(B) the setting of Executive’s annual target incentive opportunity or payment of
earned annual incentive in amounts less than specified under or otherwise not in
conformity with Section 4 hereof, (C) a change in compensation or benefits not
in conformity with Section 5, or (D) a reduction, after a Change in Control in
perquisites from the level of such perquisites as in effect immediately prior to
the Change in Control or as the same may have been increased from time to time
after the Change in Control except for across-the-board perquisite reductions
similarly affecting all senior executives of the Company and all senior
executives of any Person in control of the Company;

 

(iii)          the relocation of the principal place of Executive’s employment
not in conformity with Section 3(b) hereof; for this purpose, required travel on
the Company’s business will not constitute a relocation so long as the extent of
such travel is substantially consistent with Executive’s customary business
travel obligations in periods prior to the Effective Date;

 

(iv)          the failure by the Company to pay to Executive any portion of
Executive’s compensation or to pay to Executive any portion of an installment of
deferred compensation under any deferred compensation program of the Company
within seven days of the date such compensation is due;

 

(v)           the failure by the Company to continue in effect any material
compensation or benefit plan in which Executive participated immediately prior
to a Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue Executive’s

 

23

--------------------------------------------------------------------------------


 

participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amounts of compensation or
benefits provided and the level of Executive’s participation relative to other
participants, as existed at the time of the Change in Control;

 

(vi)          the failure of the Company to obtain a satisfactory agreement from
any successor to the Company to fully assume the Company’s obligations and to
perform under this Agreement, as contemplated in Section 12(b) hereof, in a form
reasonably acceptable to Executive;

 

(vii)         any election by the Company not to extend the Term of this
Agreement at the next possible extension date under Section 2 hereof, unless
Executive will have attained age 65 at or before such extension date; or

 

(viii)        any other failure by the Company to perform any material
obligation under, or breach by the Company of any material provision of, this
Agreement;

 

provided, however, that a forfeiture under Section 10(f) or (g) shall not
constitute “Good Reason.” Notwithstanding the foregoing, if Executive terminates
his employment after a Potential Change in Control but prior to the Change in
Control contemplated by such Potential Change in Control, a determination as to
whether Executive will be deemed to have terminated his employment for Good
Reason upon such Change in Control as provided in Section 2 of this Agreement
will be made by substituting “Potential Change in Control” for “Change in
Control” each place it appears in Sections 8(e)(ii) and (v) above.

 

Notwithstanding the foregoing provisions of this Section 8(e), and solely for
purposes of the payment of restricted stock units, stock appreciation rights,
PERS and other equity-based awards that are potentially subject to Section 409A
of the Code and which become payable as a result of Executive’s termination of
employment for “Good Reason” prior to or more than two years after a Change in
Control under Section 7(d)(v) of this Agreement and not for any other purpose
(it being understood that such awards are automatically accelerated upon a
Change in Control pursuant to Section 5(c) of this Agreement), the following
definition of Good Reason shall apply in lieu of the foregoing definition:

 

“Good Reason” shall mean, without Executive’s express written consent, the
occurrence of any of the following circumstances provided that Executive shall
have given notice of such circumstance(s) to the Company within a period not to
exceed 90 days of the initial existence of such circumstance(s) and the Company
shall not have remedied such circumstance(s) within 30 days after receipt of
such notice:

 

(A)          the assignment to Executive of duties materially inconsistent with
Executive’s position and status as Senior Vice President and General Counsel, or
an alteration, materially adverse to Executive, in Executive’s position and
status as Senior Vice President and General Counsel or in the nature of
Executive’s duties, responsibilities, and authorities or conditions of
Executive’s employment from those relating to Executive position and status as
Senior Vice President and General Counsel (excluding changes in assignments
permitted under Section 3 and excluding inadvertent actions which are promptly
remedied); except the foregoing shall not constitute Good Reason if occurring in
connection with the termination of Executive’s employment for Cause, Disability,
Retirement, as a result of Executive’s death, or as a result of action by or
with the consent of Executive;

 

(B)           (I) a material reduction by the Company in Executive’s Base
Salary, (II) the setting of Executive’s annual target incentive opportunity or
payment of earned annual incentive in amounts materially less than specified
under or otherwise not in material conformity with Section 4 hereof, or (III) a
material change in compensation or benefits not in material conformity with
Section 5;

 

24

--------------------------------------------------------------------------------


 

(C)           the relocation of the principal place of Executive’s employment
not in material conformity with Section 3(b) hereof; for this purpose, required
travel on the Company’s business will not constitute a relocation so long as the
extent of such travel is substantially consistent with Executive’s customary
business travel obligations in periods prior to the Effective Date;

 

(D)          the failure by the Company to pay to Executive any material portion
of Executive’s compensation or to pay to Executive any material portion of an
installment of deferred compensation under any deferred compensation program of
the Company within a reasonable time after such compensation is due;

 

(E)           the failure of the Company to obtain a satisfactory agreement from
any successor to the Company to fully assume the Company’s obligations and to
perform under this Agreement, as contemplated in Section 12(b) hereof, in a form
reasonably acceptable to Executive;

 

(F)           any election by the Company not to extend the Term of this
Agreement at the next possible extension date under Section 2 hereof, unless
Executive will have attained age 65 at or before such extension date; or

 

(G)           any other failure by the Company to perform any material
obligation under, or breach by the Company of any material provision of, this
Agreement;

 

provided, however, that a forfeiture under Section 10(f) or (g) shall not
constitute “Good Reason.”

 

(f)            “Potential Change in Control”  For purposes of this Agreement, a
“Potential Change in Control” shall be deemed to have occurred if, during the
term of this Agreement:

 

(i)            the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

 

(ii)           any Person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or

 

(iii)          the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.

 

(g)           “Specified Employee”         For purposes of this Agreement, a
“Specified Employee” shall mean an employee of the Company, at a time when any
stock of the Company is publicly traded on an established securities market or
otherwise, who satisfies the requirements for being designated a “key employee”
under Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. Notwithstanding the foregoing, all employees who are
nonresident aliens during an entire calendar year are excluded for purposes of
determining which employees meet the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code without regard to Section 416(i)(5) of the Code for
such calendar year. The term “nonresident alien” as used herein shall have the
meaning set forth in Regulations Section 1.409A-1(j).  In the event of any
corporate spinoff or merger, the determination of which employees meet the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).

 

25

--------------------------------------------------------------------------------


 

9.             Rabbi Trust Obligation Upon Potential Change in Control; Excise
Tax-Related Provisions.

 

(a)           Rabbi Trust Funded Upon Potential Change in Control. In the event
of a Potential Change in Control or Change in Control, the Company shall, not
later than 15 days thereafter, have established one or more rabbi trusts and
shall deposit therein cash in an amount sufficient to provide for full payment
of all potential obligations of the Company that would arise assuming
consummation of a Change in Control, or has arisen in the case of an actual
Change in Control, and a subsequent termination of Executive’s employment under
Section 7(e) or (f), and potential obligations under the last sentence of
Section 2 of this Agreement. Such rabbi trust(s) shall be irrevocable and shall
provide that the Company may not, directly or indirectly, use or recover any
assets of the trust(s) until such time as all obligations which potentially
could arise hereunder have been settled and paid in full, subject only to the
claims of creditors of the Company in the event of insolvency or bankruptcy of
the Company; provided, however, that if no Change in Control has occurred within
two years after such Potential Change in Control, such rabbi trust(s) shall at
the end of such two-year period become revocable and may thereafter be revoked
by the Company.

 

(b)           Gross-up If Excise Tax Would Apply.  In the event Executive
becomes entitled to any amounts or benefits payable in connection with a Change
in Control or other change in ownership or control (whether or not such amounts
are payable pursuant to this Agreement) (the “Change in Control Payments”), if
any of such Change in Control Payments are subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code (or any similar federal, state or local tax
that may hereafter be imposed), the Company shall pay to Executive at the time
specified in Section 9(b)(iii) hereof an additional amount (the “Gross-Up
Payment”) such that the net amount retained by Executive, after deduction of any
Excise Tax on the Total Payments (as hereinafter defined) and any federal, state
and local income tax and Excise Tax upon the payments provided for by
Section 9(b), shall be equal to the Total Payments.

 

(i)            For purposes of determining whether any of the Change in Control
Payments will be subject to the Excise Tax and the amount of such Excise Tax:

 

(A)  any payments or benefits received or to be received by Executive in
connection with a Change in Control or other change in ownership or control or
Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (which, together with the Change in Control
Payments, constitute the “Total Payments”) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, unless in the opinion of
nationally-recognized tax counsel selected by Executive such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax;

 

(B)  the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (x) the total amount of the Total
Payments and (y) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 9(b)(i)(A) hereof); and

 

(C)   the value of any non-cash benefits or any deferred payments or benefit
shall be determined by a nationally-recognized accounting firm selected by
Executive in accordance with the principles of Sections 280G(d)(3) and (4) of
the Code.

 

26

--------------------------------------------------------------------------------


 

(ii)           For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of Executive’s residence in the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes which could actually be obtained from
deduction of such state and local taxes by Executive.  In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account and paid to Executive hereunder, Executive shall file for a refund of
such excess Excise Tax.  Executive shall repay to the Company the excess Excise
Tax amount actually refunded to Executive by the Internal Revenue Service within
ten business days after the later of (A) the date that the Internal Revenue
Service makes a final determination (within the meaning of Section 1313 of the
Code) that an overpayment of such Excise Tax was made (and including a final
determination of the amount thereof) and (B) the actual receipt of the refund
check from the Internal Revenue Service for the amount of such overpayment of
Excise Tax by Executive; provided, however, if no refund shall be due to
Executive because such overpayment of the Excise Tax has been applied to satisfy
Executive’s other tax liabilities, Executive shall notify the Company of such
application of the overpayment to Executive’s other tax liabilities and shall
pay to the Company within ten business days after such application of the
overpayment to Executive’s other tax liabilities the amount of the Excise Tax
that would otherwise have been refunded. In the event that the Excise Tax is
determined to exceed the amount taken into account and paid hereunder, the
Company shall make an additional Gross-Up Payment in respect of such excess
within ten business days after the time that the amount of such excess is
determined but in no event later than 30 days after the Change in Control.  In
no event shall any Gross-Up Payment be made under this Section 9(b) later than
the last day of Executive’s taxable year next following Executive’s taxable year
in which Executive remits the Excise Tax.  Anything in this Section 9(b) to the
contrary notwithstanding, any Gross-Up Payment to be made hereunder shall be
subject to such delay in payment as may apply under Section 7(g) of this
Agreement (including but not limited to Section 7(g)(vi)) in the event that such
payment is made in connection with Executive’s termination of employment and is
subject to Section 409A of the Code.

 

(iii)          The Gross-Up Payment provided for in this Section 9(b) shall be
made at the same time as any payments giving rise to an Excise Tax are made;
provided, however, that if the amount of such Gross-Up Payment cannot be finally
determined at the same time as the payments giving rise to an Excise Tax are
made, the Company shall pay to Executive at the time the payments giving rise to
an Excise Tax are made an estimate, as determined in good faith by the Company
pursuant to Section 9(b)(iv) hereof, of the amount of such Gross-Up Payment and
shall pay the remainder of such Gross-Up Payment at the time provided in
Section 9(b)(ii) above.  Executive’s right to payments under this
Section 9(b) shall be treated as a right to a series of separate payments under
Section 1.409A-2(b)(2)(iii) of the Regulations.

 

(iv)          All determinations under this Section 9(b) shall be made by the
Company at its expense using a nationally recognized public accounting firm
selected by Executive, and such determination shall be binding upon Executive
and the Company.

 

10.           Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement; Certain Forfeitures.

 

(a)           Non-Competition. Without the consent in writing of the Board,
Executive will not, at any time during the Term and for a period of two years
following termination of Executive’s employment for any reason, acting alone or
in conjunction with others, directly or indirectly (i) engage (either as owner,
investor, partner, stockholder, employer, employee, consultant, advisor, or
director) in any business in

 

27

--------------------------------------------------------------------------------


 

which he has been directly engaged on behalf of the Company or any affiliate, or
has supervised as an executive thereof, during the last two years prior to such
termination, or which was engaged in or planned by the Company or an affiliate
at the time of such termination, in any geographic area in which such business
was conducted or planned to be conducted; (ii) induce any customers of the
Company or any of its affiliates with whom Executive has had contacts or
relationships, directly or indirectly, during and within the scope of his
employment with the Company or any of its affiliates, to curtail or cancel their
business with the Company or any such affiliate; (iii) induce, or attempt to
influence, any employee of the Company or any of its affiliates to terminate
employment; or (iv) solicit, hire or retain as an employee or independent
contractor, or assist any third party in the solicitation, hire, or retention as
an employee or independent contractor, any person who during the previous 12
months was an employee of the Company or any affiliate; provided, however, that
the limitation contained in clause (i) above shall not apply if Executive’s
employment is terminated as a result of a termination by the Company without
Cause within two years following a Change in Control or is terminated by
Executive for Good Reason within two years following a Change in Control, and
provided further, that activities engaged in by or on behalf of the Company are
not restricted by this covenant. The provisions of subparagraphs (i), (ii),
(iii), and (iv) above are separate and distinct commitments independent of each
of the other subparagraphs.  It is agreed that the ownership of not more than
one percent of the equity securities of any company having securities listed on
an exchange or regularly traded in the over-the-counter market shall not, of
itself, be deemed inconsistent with clause (i) of this Section 10(a).

 

(b)           Non-Disclosure; Ownership of Work. Executive shall not, at any
time during the Term and thereafter (including following Executive’s termination
of employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers so long as such information has not otherwise been disclosed or is
not otherwise in the public domain, except as required by law or pursuant to
legal process. In addition, upon termination of employment for any reason,
Executive will return to the Company or its affiliates all documents and other
media containing information belonging or relating to the Company or its
affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Term; provided, however, that in this context “Inventions” are
limited to those which (i) relate in any manner to the existing or contemplated
business or research activities of the Company and its affiliates; (ii) are
suggested by or result from Executive’s work at the Company; or (iii) result
from the use of the time, materials or facilities of the Company and its
affiliates. All Inventions will be the Company’s property rather than
Executive’s. Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.

 

(c)           Cooperation With Regard to Litigation. Executive agrees to
cooperate with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, or any subsidiary
or affiliate of the Company, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as requested.  The Company agrees to
reimburse Executive, on an after-tax basis each calendar quarter, for all
expenses actually incurred in connection with his provision of testimony or
assistance in accordance with the provisions of Section 7(g) of this Agreement
but not later than the last day of the year in which the expense was incurred.

 

(d)           Non-Disparagement. Executive shall not, at any time during the
Term and thereafter, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations.  Notwithstanding the foregoing,
nothing in this Agreement shall preclude Executive from making truthful
statements that are required by applicable law, regulation or legal process.

 

28

--------------------------------------------------------------------------------


 

(e)           Release of Employment Claims.  Executive agrees, as a condition to
receipt of any termination payments and benefits provided for in Sections 6 and
7 herein (other than Compensation Accrued at Termination), that he will execute
a general release agreement, in substantially the form set forth in Attachment A
to this Agreement, releasing any and all claims arising out of Executive’s
employment other than enforcement of this Agreement and other than with respect
to vested rights or rights provided for under Executive’s Change in Control
Agreement, any equity plan, any compensation plan or any benefit plan or
arrangement of the Company or rights to indemnification under any agreement,
law, Company organizational document or policy, or otherwise.  The Company will
provide Executive with a copy of such release simultaneously with or as soon as
administratively practicable following the delivery of the notice of termination
provided in Sections 6 and 7 of this Agreement, but not later than 21 days
before (45 days before if Executive’s termination is part of an exit incentive
or other employment termination program offered to a group or class of
employees) Executive’s termination of employment.  Executive shall deliver the
executed release to the Company eight days before the date provided in
Section 7(g) of this Agreement for the payment of the termination payments and
benefits payable under Sections 6 and 7 of this Agreement.

 

(f)            Forfeiture of Outstanding Options.  The provisions of Sections 6
and 7 notwithstanding, if Executive willfully and materially fails to
substantially comply with any restrictive covenant under this Section 10 or
willfully and materially fails to substantially comply with any material
obligation under this Agreement, all options to purchase Common Stock granted by
the Company and then held by Executive or a transferee of Executive shall be
immediately forfeited and thereupon such options shall be cancelled.
Notwithstanding the foregoing, Executive shall not forfeit any option unless and
until there shall have been delivered to him, within six months after the Board
(i) had knowledge of conduct or an event allegedly constituting grounds for such
forfeiture and (ii) had reason to believe that such conduct or event could be
grounds for such forfeiture, a copy of a resolution duly adopted by a majority
affirmative vote of the membership of the Board (excluding Executive) at a
meeting of the Board called and held for such purpose (after giving Executive
reasonable notice specifying the nature of the grounds for such forfeiture and
not less than 30 days to correct the acts or omissions complained of, if
correctable, and affording Executive the opportunity, together with his counsel,
to be heard before the Board) finding that, in the good faith opinion of the
Board, Executive has engaged and continues to engage in conduct set forth in
this Section 10(f) which constitutes grounds for forfeiture of Executive’s
options; provided, however, that if any option is exercised after delivery of
such notice and the Board subsequently makes the determination described in this
sentence, Executive shall be required to pay to the Company an amount equal to
the difference between the aggregate value of the shares acquired upon such
exercise at the date of the Board determination and the aggregate exercise price
paid by Executive. Any such forfeiture shall apply to such options
notwithstanding any term or provision of any option agreement. In addition,
options granted to Executive on or after January 1, 2000, and gains resulting
from the exercise of such options, shall be subject to forfeiture in accordance
with the Company’s standard policies relating to such forfeitures and clawbacks,
as such policies are in effect at the time of grant of such options.

 

(g)           Forfeiture of Certain Bonuses and Profits.  If the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company, as a result of misconduct, with any financial reporting
requirement under the securities laws, and if Executive, knowingly or through
gross negligence, caused or failed to prevent such misconduct, Executive shall
reimburse the Company for (1) any bonus or other incentive based or equity-based
compensation received by Executive from the Company during the 12-month period
following the first public issuance or filing with the Securities and Exchange
Commission (whichever first occurs) of the financial document embodying such
financial reporting requirement; and (2) any profits realized from the sale of
securities of the Company during that 12-month period.

 

(h)           Survival. The provisions of this Section 10 shall survive the
termination of the Term and any termination or expiration of this Agreement.

 

29

--------------------------------------------------------------------------------


 

11.           Governing Law; Disputes; Arbitration.

 

(a)           Governing Law.  Anything in the USERP or the EXPP to the contrary
notwithstanding, this Agreement and the rights and obligations of the Company
and Executive under the USERP and the EXPP are governed by and are to be
construed, administered, and enforced in accordance with the laws of the State
of Connecticut, without regard to conflicts of law principles, except insofar as
federal laws and regulations and the Delaware General Corporation Law may be
applicable. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. If under the
governing law, any portion of this Agreement or the USERP or the EXPP is at any
time deemed to be in conflict with any applicable statute, rule, regulation,
ordinance, or other principle of law, such portion shall be deemed to be
modified or altered to the extent necessary to conform thereto or, if that is
not possible, to be omitted therefrom. The invalidity of any such portion shall
not affect the force, effect, and validity of the remaining portion thereof. If
any court determines that any provision of Section 10 of this Agreement is
unenforceable because of the duration or geographic scope of such provision, it
is the parties’ intent that such court shall have the power to modify the
duration or geographic scope of such provision, as the case may be, to the
extent necessary to render the provision enforceable and, in its modified form,
such provision shall be enforced.  Anything in this Agreement to the contrary
notwithstanding, the terms of this Agreement shall be interpreted and applied in
a manner consistent with the requirements of Section 409A of the Code and the
Regulations so as not to subject Executive to the payment of any tax penalty or
interest which may be imposed by Section 409A of the Code and the Company shall
have no right to accelerate or make any payment under this Agreement except to
the extent such action would not subject Executive to the payment of any tax
penalty or interest under Section 409A of the Code.  If all or a portion of the
benefits and payments provided under this Agreement constitute taxable income to
Executive for any taxable year that is prior to the taxable year in which such
payments and/or benefits are to be paid to Executive as a result of the
Agreement’s failure to comply with the requirements of Section 409A of the Code
and the Regulations, the applicable payment or benefit shall be paid immediately
to Executive to the extent such payment or benefit is required to be included in
income.  If Executive becomes subject to any tax penalty or interest under
Section 409A of the Code by reason of this Agreement, the Company shall
reimburse Executive on a fully grossed-up and after-tax basis for any such tax
penalty or interest (so that Executive is held economically harmless) ten
business days prior to the date such tax penalty or interest is due and payable
by Executive to the government.

 

(b)           Reimbursement of Expenses in Enforcing Rights.  The Company shall
promptly pay or reimburse all reasonable costs and expenses (including fees and
disbursements of counsel and pension experts) incurred by Executive or
Executive’s surviving spouse in seeking to interpret this Agreement or enforce
rights pursuant to this Agreement or in any proceeding in connection therewith
brought by Executive or Executive’s surviving spouse, whether or not Executive
or Executive’s surviving spouse is ultimately successful in enforcing such
rights or in such proceeding; provided, however, that no reimbursement shall be
owed with respect to expenses relating to any unsuccessful assertion of rights
or proceeding if and to the extent that such assertion or proceeding was
initiated or maintained in bad faith or was frivolous, as determined by the
arbitrators in accordance with Section 11(c) or a court having jurisdiction over
the matter.  Any such payment or reimbursement shall be made on an after-tax
basis each calendar quarter for all costs and expenses actually incurred as
provided in this Section 11(b) and in accordance with the provisions of
Section 7(g) of this Agreement, but not later than the last day of the year in
which the expense was incurred.

 

(c)           Arbitration.  Anything in the USERP or the EXPP to the contrary
notwithstanding, any dispute or controversy arising under or in connection with
this Agreement or the USERP or the EXPP shall be settled exclusively by
arbitration in Fairfield, CT, by three arbitrators in accordance with the
rules of the American Arbitration Association in effect at the time of
submission to arbitration. Judgment may be entered on the arbitrators’ award in
any court having jurisdiction. For purposes of entering any judgment upon an
award rendered by the arbitrators, the Company and Executive hereby consent to
the jurisdiction of any or all of the following courts: (i) the United States
District Court for the District of Connecticut, (ii) 

 

30

--------------------------------------------------------------------------------


 

any of the courts of the State of Connecticut, or (iii) any other court having
jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which it may now or hereafter have to such
jurisdiction and any defense of inconvenient forum. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Subject to Section 11(b) of this Agreement, the Company shall
bear all costs and expenses arising in connection with any arbitration
proceeding pursuant to this Section 11 and shall pay such costs and expenses
each calendar quarter in accordance with the provisions of Section 7(g) of this
Agreement, but not later than the last day of the year in which the expense was
incurred. Notwithstanding any provision in this Section 11, Executive shall be
paid and shall be entitled to seek specific performance of Executive’s right to
be paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement.

 

(d)           Interest on Unpaid Amounts.  Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to this Section 11 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company’s principal bank, except
as otherwise provided in Sections 5(c), 5(g) and 7(g) of this Agreement
(concerning interest payable with respect to certain delayed payments that are
subject to Section 409A of the Code).

 

12.           Miscellaneous.

 

(a)           Integration.  During the Term of this Agreement, this Agreement
cancels and supersedes any and all prior employment agreements and
understandings between the parties hereto with respect to the employment of
Executive by the Company, any parent or predecessor company, and the Company’s
subsidiaries during the Term, except for contracts, plans or arrangements
relating to compensation, equity or benefits under executive compensation,
equity or benefit plans of the Company and its subsidiaries.  Notwithstanding
the foregoing, in the event of any conflict or ambiguity between this Agreement
and the Employee Protection Plan as applicable to Executive or the
Change-in-Control Agreement executed by Executive and the Company or the EXPP or
the USERP, the provisions of this Agreement shall govern except that Executive
shall remain entitled to any provision, right or benefit under the Employee
Protection Plan or the Change-in-Control Agreement or the EXPP or the USERP for
so long as such plan or agreement remains in effect, if and to the extent that
such provision, right or benefit in such plan or agreement is more favorable to
Executive than a corresponding provision, right or benefit under this Agreement
(or if there is no corresponding provision, right or benefit under this
Agreement).  If any provision, right or benefit under the Employee Protection
Plan or Executive’s Change-in-Control Agreement or the EXPP or the USERP is more
favorable to Executive than a corresponding provision, right or benefit under
this Agreement (or if there is no corresponding provision, right or benefit
under this Agreement), such provision, right or benefit under the Employee
Protection Plan or the Change-in-Control Agreement or the EXPP or the USERP, as
the case may be, shall be deemed included in this Agreement without any
requirement to give effect to the entirety of the Employee Protection Plan, the
Change-in-Control Agreement, the EXPP or the USERP from which such provision,
right or benefit arose.  In the event that the benefit payable under the
Employee Protection Plan is more favorable to Executive than a corresponding
provision of this Agreement, the benefit calculated in accordance with the terms
of the Employee Protection Plan shall be paid in a lump sum at the time provided
in Section 7(g) of this Agreement in lieu of installments as provided under the
Employee Protection Plan. Notwithstanding the foregoing, no payment or benefit
under the Employee Protection Plan or the Change-in-Control Agreement or the
EXPP or the USERP shall be made or extended which duplicates any payment or
benefit hereunder.  If and to the extent that this Agreement may provide
enhanced benefits to Executive under the EXPP or the USERP which benefits are
not explicitly provided for under the EXPP or the USERP, the EXPP or the USERP
shall be deemed amended by this Agreement (but only insofar as it pertains to
Executive).  This Agreement constitutes the entire agreement among the parties
with respect to the matters herein provided, and no modification or waiver of
any provision hereof shall be effective unless in writing and signed by the
parties hereto. Executive shall not be entitled to any payment or benefit under
this Agreement which

 

31

--------------------------------------------------------------------------------


 

duplicates a payment or benefit received or receivable by Executive under any
prior agreements and understandings or under any benefit or compensation plan of
the Company which are in effect.

 

(b)           Successors; Transferability. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

 

As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise
and, in the case of an acquisition of the Company in which the corporate
existence of the Company continues, the ultimate parent company following such
acquisition. Neither this Agreement nor the rights or obligations hereunder of
the parties hereto shall be transferable or assignable by Executive, except in
accordance with the laws of descent and distribution or as specified in
Section 12(c), or by the Company except to a successor as defined in this
Section 12(b).

 

(c)           Beneficiaries. Executive shall be entitled to designate (and
change, to the extent permitted under applicable law) a beneficiary or
beneficiaries to receive any compensation or benefits provided hereunder
following Executive’s death.

 

(d)           Notices. Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:

 

If to the Company:

 

IMS HEALTH INCORPORATED

901 Main Avenue, Suite 612

Norwalk, CT  06851

Attention: Chief Executive Officer

 

If to Executive:

 

Mr. Robert H. Steinfeld

Senior Vice President and General Counsel

IMS Health Incorporated

901 Main Avenue, Suite 612

Norwalk, CT  06851

 

If the parties by mutual agreement supply each other with telecopier numbers for
the purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

 

(e)           Reformation. The invalidity of any portion of this Agreement shall
not be deemed to render the remainder of this Agreement invalid.

 

(f)            Headings. The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.

 

32

--------------------------------------------------------------------------------


 

(g)           No General Waivers. The failure of any party at any time to
require performance by any other party of any provision hereof or to resort to
any remedy provided herein or at law or in equity shall in no way affect the
right of such party to require such performance or to resort to such remedy at
any time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

 

(h)           No Obligation To Mitigate. Executive shall not be required to seek
other employment or otherwise to mitigate Executive’s damages upon any
termination of employment, and any compensation or benefits received from any
other employment of Executive shall not mitigate or reduce the obligations of
the Company or the rights of Executive hereunder, except that, to the extent
Executive receives from a subsequent employer health or other insurance benefits
that are similar to the benefits referred to in Section 5(b) hereof, any such
benefits to be provided by the Company to Executive following the Term shall be
correspondingly reduced.

 

(i)            Offsets; Withholding. The amounts required to be paid by the
Company to Executive pursuant to this Agreement shall not be subject to offset
other than with respect to any amounts that are owed to the Company by Executive
due to his receipt of funds as a result of his fraudulent activity. The
foregoing and other provisions of this Agreement notwithstanding, all payments
to be made to Executive under this Agreement, including under Sections 6 and 7,
or otherwise by the Company, will be subject to withholding to satisfy required
withholding taxes and other required deductions.

 

(j)            Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Executive, his heirs, executors, administrators
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.

 

(k)           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

13.           Indemnification.

 

All rights to indemnification by the Company now existing in favor of Executive
as provided in the Company’s Certificate of Incorporation or By-laws or pursuant
to other agreements in effect on or immediately prior to the Effective Date
shall continue in full force and effect from the Effective Date (including all
periods after the expiration of the Term), and the Company shall also advance
expenses on a fully grossed-up and after-tax basis for which indemnification may
be ultimately claimed as such expenses are incurred to the fullest extent
permitted under applicable law, subject to any requirement that Executive
provide an undertaking to repay such advances if it is ultimately determined
that Executive is not entitled to indemnification; provided, however, that any
determination required to be made with respect to whether Executive’s conduct
complies with the standards required to be met as a condition of indemnification
or advancement of expenses under applicable law and the Company’s Certificate of
Incorporation, By-laws, or other agreement shall be made by independent counsel
mutually acceptable to Executive and the Company (except to the extent otherwise
required by law) which determination shall be subject to arbitration in
accordance with Section 11(c) of this Agreement.  The standard for
indemnification or advancement of costs and expenses incurred by Executive or
Executive’s spouse in seeking to interpret this Agreement or enforce rights
pursuant to this Agreement or in any proceeding in connection therewith shall be
governed by Section 11(b) of this Agreement. After the date hereof, the Company
shall not amend its Certificate of Incorporation or By-laws or any agreement in
any manner which adversely affects the rights of the Executive to
indemnification thereunder. Any provision contained herein notwithstanding, this
Agreement shall not limit or reduce any rights of Executive to indemnification
pursuant to applicable law.  In addition, the Company will maintain directors’
and officers’ liability insurance in effect and covering acts and omissions of
Executive during the Term and for a period of six years thereafter on terms
substantially no less favorable than those in effect on the date of execution of
this Agreement.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed this 24th day of October, 2008.

 

 

 

IMS HEALTH INCORPORATED

 

 

 

/s/ David R. Carlucci

 

By: David R. Carlucci

 

Chairman of the Board, Chief Executive Officer and President

 

 

 

/s/ Robert H. Steinfeld

 

Robert H. Steinfeld

 

34

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

RELEASE

 

We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to IMS Health Incorporated to change your mind and revoke your Release. Your
Release shall not become effective or enforceable until after that date.

 

In consideration for the benefits provided under your Employment Agreement with
IMS Health Incorporated as amended and restated effective January 1, 2005 (the
“Employment Agreement”), and more specifically enumerated in Exhibit 1 hereto,
by your signature below, you, for yourself and on behalf of your heirs,
executors, agents, representatives, successors and assigns, hereby release and
forever discharge the Company, its past and present parent corporations,
subsidiaries, divisions, subdivisions, affiliates and related companies
(collectively, the “Company”) and the Company’s past, present and future agents,
directors, officers, employees, representatives, successors and assigns
(hereinafter “those associated with the Company”) with respect to any and all
claims, demands, actions and liabilities, whether in law or equity, which you
may have against the Company or those associated with the Company of whatever
kind, including but not limited to those arising out of your employment with the
Company or the termination of that employment. You agree that this release
covers, but is not limited to, claims arising under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards Act, 29 U.S.C. § 201
et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001
et seq., the Connecticut Fair Employment Practices Act, C.G.S. § 46a-51 et seq.,
and any other local, state or federal law, regulation or order dealing with
discrimination in employment on the basis of sex, race, color, national origin,
veteran status, marital status, religion, disability, handicap, or age. You also
agree that this release includes claims based on wrongful termination of
employment, breach of contract (express or implied), tort, or claims otherwise
related to your employment or termination of employment with the Company and any
claim for attorneys’ fees, expenses or costs of litigation.

 

This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. Except to
enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.

 

Anything in this Release to the contrary notwithstanding, this Release does not
include a release of (i) your rights under the Employment Agreement or your
Change in Control Agreement or your right to enforce the Employment Agreement or
the Change in Control Agreement; (ii) any rights you may have to indemnification
or insurance under any agreement, law, Company organizational document or
policy, or otherwise; (iii) any rights you may have to equity, compensation or
benefits under the Company’s equity, compensation or benefit plans; or (iv) your
right to enforce this Release.

 

By signing this Release, you further agree as follows:

 

You have read this Release carefully and fully understand its terms;

 

You have had at least twenty-one (21) days to consider the terms of the Release;

 

You have seven (7) days from the date you sign this Release to revoke it by
written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;

 

You have been advised to seek legal counsel and have had an opportunity to do
so;

 

You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and

 

1

--------------------------------------------------------------------------------


 

Your agreement to the terms set forth above is voluntary.

 

 

Name:

 

Signature:

Date:

Received by:

Date:

 

 

Attachment:  Exhibit 1

 

2

--------------------------------------------------------------------------------